Case 2:17-cv-05840-DRH-AYS Document 50 Filed 04/30/19 Page 1 of 1 PagelD #: 604

CHERYL L. DAVIS
230 WEST END AVENUE, #2C
NEW YORK, NEW YORK 10023
(212) 362-2134
E-mail: cldnyc@cs.com

April 26, 2019

By ECF and First-Class Mail

Hon. Denis R. Hurley, U.S.D.J
United States Courthouse

100 Federal Plaza

Central Islip, New York 11722

Re: Jeffrey Menaker v. Michal Kaplan
Index No. 2:17-cv-05840-DRH-AYS

Dear Judge Hurley:

J am a member of the bar of this Court and a former member of the law
firm Menaker & Herrmann, LLP (““M&H”). In 2018, M&H affiliated with Offit Kurman
P.A., attorneys for plaintiff in the above-cited case. I left M&H in 2017 and joined The
Authors Guild as General Counsel. Plaintiff continues to be represented by my former
colleagues at Offit Kurman.

Accordingly, pursuant to Local Civil Rule 1.4, I hereby respectfully request
permission to withdraw from further representation of the plaintiff.

Respectfully yours,

   
 
  

tyl L.

4836-8677-5701, v. 1
